DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on July 2, 2021.  Claims 1-14, 16-41 and 43-48 are pending in the application.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §102 and 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 14, 16, 24, 33-36, 38-39, 41, 43-44, 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Y. Liu, Precise droplet volume measurement and electrode-based volume metering in digital microfluidics, Microfluid Nanofluid, 2014 (17), page 295-303).

wherein the cartridge further comprises at least one outlet port (Fig. 1-2: outlet) that is operably connected to the inlet port for providing a liquid flow through the cartridge, if a liquid driving force is applied to at least a part of the input liquid (Fig. 1-2: showing the inlet and outlet are operably connected; and thus providing a liquid flow through the EWOD device upon an applied liquid driving force), and

The designation “disposable” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The EWOD device as taught by Liu is identical to the presently claimed structure and would therefore have the ability to be used as a disposable cartridge in the claim.

Regarding claim 2, Liu teaches a first part (Fig. 2: the top ITO glass substrate) with the inlet port (Fig. 2: inlet) and a second part (Fig. 2: the bottom substrate) attached to the first part (Fig. 2: showing the bottom substrate is attached to the top ITO glass substrate through the spacer), such that the gap is formed between the first part and the second part (Fig. 2: showing a gap between the top ITO glass substrate and the bottom substrate).

Regarding claim 3, Liu teaches the second part comprises or is an electrode support element (Fig. 2: showing the bottom substrate supporting the Al electrodes) and wherein the second part is attached to a peripheral side structure of the first part (Fig. 2: showing the bottom substrate is attached to the top ITO glass substrate through the 

Regarding claim 4, Liu teaches the gap is defined by a spacer that is arranged between the first part and the second part (Fig. 2: showing the gap is defined by the spacer in between the top ITO glass substrate and the bottom substrate).

Regarding claim 5, Liu teaches the first part comprise an outlet port (Fig. 2: showing the top ITO glass substrate having an outlet port).

Regarding claim 6, Liu teaches the cartridge configured to provide the flow through the disposable cartridge as a continuous flow (Fig. 2: showing the EWOD device showing the EWOD device providing the continuous liquid flow in the cartridge from the inlet to outlet).

Regarding claims 7, 16, 36, and 43-44 Liu teaches a plurality of electrodes (for claims 7 and 16) for applying an electrowetting force to the microfluidic droplets (Fig. 2: showing a plurality of Al electrodes for manipulating the microfluidic droplet by electrowetting force) and the plurality of electrodes is an electrode array (for claims 36 and 43; Fig. 2; page 296, Col. 2, para. 2, line 9: electrode arrays) and the electrode array is a two-dimensional electrode array (Fig. 1: showing the electrode array is a two-dimensional electrode array).



Regarding claim 10, the designation “configured as removably attachable to an electrowetting sample processing system” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The EWOD device as taught by Liu is identical to the presently claimed structure and would therefore have the ability to be used removably attachable to an electrowetting sample processing system as recited in the claim.

Regarding claims 11 and 24, Liu teaches the input liquid comprises an electrowetting filler liquid (Fig. 2: showing the “Aqueous” solution being introduced into the microfluidic channel through inlet; here the “Aqueous” solution is deemed to be the electrowetting filler liquid).

Regarding claims 12 and 39, Liu teaches at least one liquid removal element, that is operably connected to the outlet port (for claim 12; Fig. 1: as annotated, showing a liquid removal element operably connected to the outlet) and the at least one liquid removal element is a removal line (for claim 39; Fig. 1: as annotated, showing the liquid removal element is a removal line).

    PNG
    media_image1.png
    366
    655
    media_image1.png
    Greyscale


Regarding claim 33, Liu teaches the liquid driving force is an electrowetting force and a pressure force (page 295, Col. 2, para. 1, lines 3-4: in digital microfluidics, droplets are manipulated on the surface of an insulated electrode array by electrowetting).

Regarding claim 34, the designation of “wherein the flexible film is a polymer film and/or an electrically isolating film” is optional, i.e., an optional limitation in claim 3 on which claim 34 depends, and not required in the prior art reference.

Regarding claim 35, the designation of “wherein the at least one of the two parts of the cartridge are selected from the group consisting of a flexible part and a rigid part 

Regarding claims 38 and 47, Liu teaches the electrowetting filler liquid is a silicon oil (Fig. 2: Oil; page 297, Col. 1, para. 2, line 2: OS-30 oil; here OS-30 oil is a silicon oil).
The designation of “wherein the processing liquid comprises at least one of a reagent, a buffer, a diluent, an extraction liquid, and a washing liquid, and wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation in claim 11 on which claim 38 depends, and not required in the prior art reference.

Regarding claim 41, Liu teaches the electrowetting sample processing system is a biological sample processing system (page 296, Col. 1, para. 1, lines 10-11: bioapplications for biological and physiological samples; Col. 2, para. 1, lines 18-19: applications in medical diagnostics).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 25, 37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feiglin (WO 2014/187488, provided in IDS filed on April 25, 2018).

However, Feiglin teaches a digital microfluidics system for manipulating samples in liquid droplets ([Abstract] lines 1-2).  The digital microfluidics system comprising an electrode array and electrical board contact elements that are individually connected to electrodes of the electrode array ([Abstract] lines 11-12, 14-16), and every individual electrode 10 is electrically and operationally connected with the central control unit 14 (Fig. 2; page 15, lines 21-23).  Individual electric lines contact each individual electrode 10 with one of these electrical board contact elements 42 (Fig. 6; page 24, lines 5-7).  Thus, Feiglin teaches at least two of the electrodes are connected to an electrical interface (for claim 8; Fig. 2: the central control unit 14) and the electrical interface is an electrical connector or contact field (for claim 37; Fig. 6: electrical board contact elements 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by incorporating an electrical interface connecting at least two electrodes via contact field as taught by Feiglin because the electrical interface would enables the integration between the microfluidic and electrical components for droplet manipulation in the EWOD device. 


However, Feiglin teaches an optics module 48 for the analysis of samples contained in liquid droplets 23 (page 26, lines 7-9).  Thus, Feiglin teaches a reagent detector (page 26, line 7: optics module 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by incorporating an optical detector as taught by Feiglin because the optical detector would provide visualization detection for the droplets.  
The designation “for indicating the presence of processing liquid in the input liquid” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The combined device of Liu and Feiglin is identical to the presently claimed structure and the optical detector would therefore have the ability to indicate the presence of processing liquid as recited in the claim.

Regarding claim 48, the designation of “the monitoring the amount of processing liquid in the input liquid is in relation to a predetermined value” is optional, i.e., an optional limitation in claim 25 on which claim 48 depends, and not required in the prior art reference.
Claim(s) 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lay (U.S. Patent Pub. 2014/0190832).
Regarding claims 13 and 40, Liu discloses all limitation of claim 1 as described to claim 1.  Liu does not explicitly disclose an air ventilation outlet arranged separate from the outlet port (claim 13) or the fluid output is a gas exhaust (claim 40).
However, Lay teaches the cover 58 of the disposable cartridge 2 may comprise at least one ventilation duct 59 that is configured to let pass air (or other gases) arriving from the absorptive cushion 55 and thereby to avoid any building up of overpressure (Fig. 6; [0090] lines 3-7).  Thus, Lay teaches an air ventilation outlet (Fig. 6; [0090] line 4: ventilation duct 59) or a gas exhaust ([0090] line 5: to let pass air).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by incorporating an additional ventilation outlet so that the ventilation outlet is arranged separate from the outlet port as taught by Lay because the ventilation outlet would let pass air to avoid any building up of overpressure ([0090] lines 4-7).
The designation of “for providing a fluid output” of the air ventilation outlet is deemed to be statements with regard to the intended use and not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The outlet as taught by Lay are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.
Claim(s) 17-19 and 23, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kiyama (U.S. Patent Pub. 2017/0198249).
Regarding claims 17 and 45, Liu discloses all limitations of claim 14 as described to claim 14.  Liu does not disclose a liquid input feeder operably connected to the inlet port by a tube for feeding the input liquid to the inlet port (claim 17) or the tube is a flexible tube (claim 45).
However, Kiyama teaches a liquid feeder 1 including a liquid bottle 2 holding a liquid, a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4; [0025] lines 8-9).  One end of the feed pipe 7 is connected to the branch point 11, and the other end of the feed pipe 7 is connected to the receptor 8 which receives the liquid ([0025] lines 10-12).  Thus, Kiyama teaches a liquid input feeder (Fig. 1: liquid bottle 2) operably connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube for feeding the input liquid to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid from liquid bottle 2 to the receptor 8) and the tube is a flexible tube (Fig. 1: feed pipe 7; [0041] lines 2-4: the feed pipe is preferably a flexible resin material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by connecting the liquid feeder and the receptor by a flexible feed pipe for feeding the liquid as taught by Kiyama because the feed pipe would enable the liquid transportation over a distance depending on the length of the feed pipe.


However, Kiyama teaches a liquid feeder including a liquid bottle 2 holding a liquid, a gas bag 14, a gas continuity valve 4, a gas introduction valve 12, and a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4, 7, 11; [0026] line 5; [0025] lines 8-9).  When the pump 6 is operated for a predetermined time (discharge time), the gas is sequentially introduced from the branch point 11, and the liquid moves in the feed pipe 7 ([0031] lines 4-6).  Thus, Kiyama teaches the liquid feeder is configured to sequential feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by sequentially feeding using the liquid feeder as taught by Kiyama because simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
The designation of “configured to provide the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.

Regarding claim 19, the designation of “configured to provide the input liquid as feed of at least two processing liquids of different compositions separated by a carrier liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches the gas being sequentially introduced from the branch point 11, and the liquid moving in the feed pipe (Kiyama, [0031] lines 5-6).  Thus, it is capable of feeding at least two liquids, and necessarily capable of feeing at least two processing liquids of different compositions separated by a carrier liquid into the cartridge of the combined Liu and Kiyama.

Regarding claim 23, the designation of “configured to operate independently from the operation of electrodes used for electrowetting” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid into the cartridge of combined Liu for manipulating the droplets by electrowetting force activated .
Claim(s) 20, 22, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kiyama, and further in view of Patel (U.S. 7,897,330).
Regarding claims 20, 22, and 46, Liu and Kiyama disclose all limitations of claim 17 as described to claim 17.  Liu and Kiyama do not disclose the liquid feeder comprises a multi-port valve for providing the input liquid (claim 20) or the liquid feeder comprises a control element for introducing the input liquid into the internal gap (claim 22) or the control element is a multi-port valve (claim 46).
However, Patel teaches adding reagent through inclusion of a switching valve SV located between one or more pumps PA-PD and an external reagent reservoir RR (Fig. 22A; Col. 42, lines 31-34). The switching valve SV is a multi-port valve having a number of ports A-F available through which fluid can be selectively conducted (Col. 42, lines 35-38).  Thus, Patel teaches the liquid feeder comprises a control element for introducing the input liquid (Col. 42, line 31: addition of reagent) and the control element is a multi-port valve (Col. 42, line 36: a multi-port valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Kiyama by incorporating a multi-port valve as taught by Patel because the multi-port valve would enable selectively feeding of the fluid (Col. 42, lines 37-38), and allow the pumps to work in reverse when the pumps run out of reagent (Col. 42, lines 52, 55) for extending runs of the system without human intervention (Col. 42, lines 57-58).  Further, introducing the input liquid .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kiyama, and further in view of Smallhorn (U.S. Patent Pub. 2017/0152152).
Regarding claim 21, Liu and Kiyama disclose all limitations of claim 17 as described to claim 17.  Liu and Kiyama do not disclose the liquid feeder comprises a bypass that is controllable.
However, Smallhorn teaches a liquid circuit comprising one or more bypass valves 312 which may allow liquid to flow through one part of water treatment system 30 and prevent flow through another part of the system (Fig. ; [0106] lines 1-4).  Thus, Smallhorn teaches the liquid feeder comprises a bypass ([0106] line 2) that is controllable ([0106] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Kiyama by incorporating a bypass as taught by Smallhorn because the bypass would only allow the liquid flow bypassing the water treatment system or into the water treatment system ([0106] lines 5-9), which provides flexibility of liquid circulation for the system design.
The designation of “for flushing a tube of the feeder and/or for removing an access liquid from a feeding liquid and to provide the remaining part of the feeding liquid as the input liquid” is deemed to be statements with regard to the intended use and not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-25, 33-41, and 43-48 has/have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795           

/MARIS R KESSEL/           Primary Examiner, Art Unit 1795